20-01244-mg            Doc 29        Filed 10/20/20 Entered 10/20/20 23:04:29                    Main Document
                                                  Pg 1 of 2


Susheel Kirpalani                                                    Matthew Scheck
James C. Tecce                                                       QUINN EMANUEL URQUHART
QUINN EMANUEL URQUHART                                               & SULLIVAN, LLP
& SULLIVAN, LLP                                                      865 South Figueroa Street, 10th Floor
51 Madison Avenue, 22nd Floor                                        Los Angeles, California 90017
New York, New York 10010

Proposed Special Litigation Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                     :      Chapter 11
In re: AVIANCA HOLDINGS S.A., et al.,                                :
                                                                     :      Case No. 20-11133 (MG)
                    Debtors.1                                        :
--------------------------------------------------------------------x       (Jointly Administered)
                                                                     :
AVIANCA HOLDINGS S.A., AEROVÍAS DEL                                  :       Adv. Proc. No. 20-01244 (MG)
CONTINENTE AMERICANO S.A. AVIANCA,                                   :
TACA, INTERNATIONAL AIRLINES, S.A.,                                  :      NOTICE OF ADJOURNMENT OF
AVIANCA COSTA RICA S.A., and TRANS                                   :      OCTOBER 21, 2020 HEARING ON
AMERICAN AIRLINES, S.A.,                                             :      MOTION, PURSUANT TO
                                                 :                   :      11 U.S.C. §§ 105(a), 362(a), AND
                                       Plaintiffs,                   :      365(e), AND FED. R. BANKR. P.
                                                                     :      7065, FOR A TEMPORARY
                    v.                                               :      RESTRAINING ORDER AND
                                                                     :      PRELIMINARY INJUNCTION
USAVFLOW LIMITED and CITIBANK, N.A.,                                 :
                                                                     :
                                       Defendants.                   :
--------------------------------------------------------------------x


1
         The Debtors in these cases and their federal tax identification number (if applicable), are: Avianca
         Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A); Aeroinversiones de Honduras,
         S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease Holdings One Ltd. (N/A);
         America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV International
         Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A); AV
         International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two
         Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A);
         Avianca Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A);
         Aviaservicios, S.A. (N/A); Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R.
         Int’l Enterprises, Inc. (XX-XXXXXXX); Grupo Taca Holdings Limited (N/A); International Trade Marks
         Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V. (N/A); Latin
         Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de Aviación, Sociedad Anónima
         (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A); Servicio Terrestre,
         Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca de
         Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca
         S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The
         Debtors’ principal offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.
20-01244-mg       Doc 29     Filed 10/20/20 Entered 10/20/20 23:04:29         Main Document
                                          Pg 2 of 2



         PLEASE TAKE NOTICE that the hearing on the Motion, Pursuant to 11 U.S.C. §§

105(a), 362(a), and 365(e), and Fed. R. Bankr. P. 7065, for a Temporary Restraining Order and

Preliminary Injunction (ECF No. 2), previously scheduled to be heard on October 21, 2020 at

2:00 PM (the “Hearing”) before the Honorable Martin Glenn, United States Bankruptcy Judge,

United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

New York, New York, 10004, has been adjourned to a date and time to be determined.

         PLEASE TAKE FURTHER NOTICE that, in the event the Hearing is re-scheduled,

further notice of the time and date of the Hearing will be provided.

Dated:         October 20, 2020
               New York, New York

                                             Respectfully submitted,

                                             QUINN EMANUEL URQUHART
                                             & SULLIVAN, LLP

                                             By: /s/ James C. Tecce

                                             Susheel Kirpalani
                                             James C. Tecce
                                             Deborah J. Newman
                                             Nathan Goralnik
                                             Jordan Harap
                                             51 Madison Avenue, 22nd Floor
                                             New York, New York 10010
                                             Telephone: (212) 849-7000
                                             Facsimile: (212) 849-7100

                                             Matthew Scheck
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100

                                             Proposed Special Litigation Counsel to the
                                             Debtors and Debtors-In-Possession




                                                 2
